PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/887,521
Filing Date: 29 May 2020
Appellant(s): Apple Inc.



__________________
Daniel R. Peterson

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/20/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A:   Appellant asserts that Day does not teach a system where the display device tells the host device to re-render the content differently based on an orientation change sensed at (and reported by) the display device. there is no teaching in Day of a display device transmitting its orientation data back to a host device, no teaching of a host device transforming and re-rendering the content to be displayed in accordance with the updated orientation data, and no teaching of the host device re-writing said content back into a framebuffer in accordance with the new orientation state of the display device and sending it back to the display device for display (p. 10-11 of Briefs).
Examiner notices that the primary reference Day teaches a thin client application. The reference Matsui further discloses “A thin client system is a system which causes a client to have only a minimum function and an application and manages data in a server” in [0003]. Appellant misunderstood the concept of “thin client”.
Examiner also notices that Day discloses “In the embodiment of FIG. 2, data storage 120 stores image data and is linked to the server 125, which is configured to communicate remotely with the display devices 110a-d, which operate as thin clients. In this case, the display devices 110a-d can communicate with the server(s) to provide user input, user data, device data and any other data stored or input to the display device 110a-d and the appropriate images 112a-d for display are rendered by the server 125 and provided to the appropriate display devices 110a-d by the server(s) along with instructions to display the images, based on the hanging protocol” in [0041]; “For example, in some embodiments one or more of the display devices 110a-d acts as a thin client and relies on image processing and rendering to take place largely on a server. Display images are transmitted by wire or wireless” in [0094].  Here, Day clearly teaches display devices 110a-d operate as thin clients to display the images rendered by the server 125. Day also discloses “Each display device 110 comprises device data storage 205, a communications unit 210, a display 220, and optionally a position determining apparatus 215” in [0044]; “In a further example, the position determination apparatus 215 comprises an accelerometer or other sensor” in [0050]; “In some embodiments devices that contain accelerometers, or other devices that can be used to determine orientation, are configured to re-orient displayed images automatically in response to reorientation of the device. Thus, the orientation of displayed medical images can be updated automatically in response to a change of orientation of the display device” in [0051]; “The server 125 in the embodiment of FIG. 2 comprises or implements at least one position determination unit 130 for providing the relative positions of the display devices 110a-d…and a display and rendering unit 142 for rendering images from stored image data for distribution, and for instructing the display devices 110a-d to display the images” in [0056]; “The position determination unit 130 determines the relative positions and/or proximities of each of the display devices 110a-d, for example, based on position and/or relative position data received from the display devices 110a-d” in [0057]. Here, Day also clearly teaches that each display device (thin client) 110a-d comprises a position determination apparatus 215, such as accelerometers, to determine orientation of the display device, and then transmit the position/orientation data to a server 125; the server 125 comprises a position determination unit 130 for receiving the position/orientation data from display device 110a-d, and a display and rendering unit 142 for rendering the images to generate re-oriented display images 112a-d and for instructing the display devices 110a-d to display the images 112a-d.
As to the cited “frame buffer”, Day discloses “The system data storage 120 is configured to store the images 112a-d and/or image data used to produce the images” in [0055], see also Fig 2. Here, Day teaches that a server 125 comprises a system data storage 120 to store the rendered image 112a-d before the rendered image 112a-d are transmitted to display device 110a-d for display. Day doesn’t explicitly teach “frame buffer”. Matsui further discloses “image data is stored in a frame buffer. The frame buffer is a storage region in which image data of one frame that is to be displayed on the display screen 110 is temporarily stored” in [0061]; “The server 201 determines, as a moving image region, a region in which many updates has been performed among pieces of image data in a frame buffer 902 which have been updated on the basis of the operation information group 701” in [0090]; “The thin client system 200 actually causes the client devices 202 to display a result of processing executed by the server 201 and data held by the server 201” in [0045]. Here, Matsui teaches a server 201 comprises a frame buffer 902 to store rendered image data that have been updated on the basis of the information from the client device 202, which causes the client device 202 to display a result of the updated image data rendered by the server 201.
Therefore, Day in view of Matsui teaches the argued limitations.

B:   Appellant also alleges that the server device in Matsui does not transform the host content by rewriting it in a direction that conforms with the updated orientation state of the display device, as reported from the display device itself In fact, Matsui doesn't appear to discuss rotation of the display device at all (p. 11 of Briefs).
Examiner notices that Matsui also teaches a thin client system 200 in [0045, 0089]; the server renders the updated image data in response to the user input information on the client display 202 in [0090]. Examiner cites Matsui to teach that a server comprises a frame buffer to store the rendered image data before these rendered image data is transmitted to a client display device for display. Please notes that non-obviousness cannot be established by attacking references individually where, as here, the ground of unpatentability is based upon the teachings of a combination of references. In re Keller at 426.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,


/WEIMING HE/
Primary Examiner, Art Unit 2612

Conferees:
/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                             
/KEE M TUNG/           Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.